Exhibit ONCOTHYREON TO RECEIVE MILESTONE PAYMENT BELLEVUE, WASHINGTON - May 14, 2008 - Oncothyreon Inc. (Nasdaq: ONTY) (TSX: ONY) (the “Company”) today announced that it has completed the transfer of certain assays and manufacturing technology related to Stimuvax® (BLP25 liposome vaccine) to Merck KGaA of Darmstadt, Germany, triggering a payment to Oncothyreon of $3 million. The payment will be made under the terms of the amended and restated supply agreement signed in August 2007. Stimuvax is an investigational therapeutic cancer vaccine designed to induce an immune response to cancer cells that express MUC1, a glycoprotein antigen widely expressed on common cancers. Merck KGaA currently is conducting a global Phase 3 trial of Stimuvax known as START (Stimulating Targeted Antigenic Responses To NSCLC). START is a randomized, double-blind, placebo-controlled study that will evaluate patients with documented unresectable stage III NSCLC who have had a response or stable disease after at least two cycles of platinum based chemo-radiotherapy.The trial is expected to enroll more than 1,300 patients in approximately 30 countries. For more information on the START trial, or to find a participating center and eligibility criteria, log on to www.nsclcstudy.com or www.clinicaltrials.gov. About Oncothyreon Oncothyreon is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Oncothyreon's goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients.
